ON REHEARING AS TO TI-IE CONSTITUTIONALITY OE SECTION 2.
I think after full'consideration that said Section 2 is in conflict with the provision of the Constitution before referred to. Under the common law .the prosecution must be had in the county where the crime was committed. The Constitution of 1802 enforced the common law'in this particular. The-present Constitution requires the prosecution to be where “the offense is alleged to have been committed,” adding-the word “alleged” as- quoted. I think however that the use of this word did not so modify the constitutional restriction as to permit the General *214Assembly to arbitrarily fix the venue for prosecution in a county other -than that where the crime is committed.
In Illinois where the constitutional provision is identical with that of this state, a statute which provided that “if it is doubtful in which of several counties the cause of death was administered or inflicted the accused may be tried in either county” was held constitutional in a case where an express messenger on a railroad train was seen alive at a station in one county, and was found killed in his car at the next station in an adjoining county, where the indictment was found. Walt v. The People, 126 Ill., 9.
Doubtless in this state a statute like that in Illinois would be constitutional. But Section 2 aforesaid is a much more arbitrary provision, not based upon any substantial reason, and liable to great abuse. There can be no doubt where the crime of neglect and refusal to support a child is committed. The acts are those of the father, are strictly personal, and fully performed where he is, without regard to the result to the child. The act of “neglect and refusal” constitute the crime, not the effect upon the child. The terms of the statute defining the crime make this clear. No sufficient reason exists why he should not be prosecuted in the county of his residence where his ability, or lack of ability, to support is susceptible of ready proof, and where I think the Constitution guarantees the prosecution shall be had.